WARD, Circuit Judge.
After the time for taking testimony in this case had expired, Hough, J., refused to permit the defendant to offer in evidence the Law Times report of the British decision. This was discretionary with him, and, as no appeal would lie to his action (Ingle v. Jones, 9 Wall. 486, 19 L. Ed. 621), the motion papers on which he acted are not within the rule laid down in Blease v. Garlington, 92 U. S. 1, 23 L. Ed. 521.
The motion to require the defendant to strike the motion papers from its printed record is therefore granted.